UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1024



CARLTON L. MOSES,

                                              Plaintiff - Appellant,

          versus


YOKOHAMA TIRE CORPORATION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-135)


Submitted:   September 29, 2004            Decided:   October 8, 2004


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry N. Grimes, TERRY N. GRIMES, P.C., Roanoke, Virginia, for
Appellant. Bayard Easter Harris, Thomas M. Winn, III, Daniel C.
Summerlin, WOODS ROGERS, P.L.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Carlton L. Moses appeals the district court’s order

granting   summary    judgment   to   his   employer,   Yokohama   Tire

Corporation, in this discrimination and retaliation action filed

pursuant to the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. § 621 (2000).    We affirm.

           This court reviews a district court’s grant of summary

judgment de novo.     Higgins v. E.I. Dupont de Nemours & Co., 863

F.2d 1162, 1167 (4th Cir. 1988).        Summary judgment is properly

granted when there are no genuine issues of material fact and when

the record taken as a whole could not lead a rational trier of fact

to find for the non-moving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 251-52 (1986).          In determining whether summary

judgment is appropriate, the facts are viewed in the light most

favorable to the non-moving party.          Id. at 255; Smith v. Va.

Commonwealth Univ., 84 F.3d 672, 675 (4th Cir. 1996).

           We have reviewed the parties’ briefs, the joint appendix,

and the district court’s opinion, and find no reversible error.

Accordingly, we affirm the judgment of the district court.         See

Moses v. Yokohama Tire Corp., No. CA-01-135 (W.D. Va. filed Dec. 9,

2003; entered Dec. 10, 2003).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED